Citation Nr: 1211495	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis claimed as jungle rot.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for retinopathy as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that in part, denied entitlement to service connection for tinnitus and retinopathy and confirmed and continued the previously denied claims of entitlement to service connection for bronchitis, asthma, a sleep disorder and tinea pedis on the basis that no new and material evidence had been received to reopen the claims.

In November 2011 the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final January 2004 rating decision, the RO denied entitlement to service connection for asthma.

2.  The additional evidence submitted since January 2004 regarding the asthma disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  In a final January 2004 rating decision, the RO confirmed and continued the denial of entitlement to service connection for tinea pedis claimed as jungle rot.

4.  The additional evidence submitted since January 2004 regarding the tinea pedis claimed as jungle rot disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

5.  In a final October 2002 rating decision, the RO denied entitlement to service connection for bronchitis.

6.  The evidence received since the October 2002 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for bronchitis, and raises a reasonable possibility of substantiating the claim. 

7.  A bronchitis disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.

8.  The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to his active service.

9.  The Veteran does not currently have a retinopathy as secondary to a service-connected type II diabetes mellitus disability, or otherwise.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for asthma has not been received and the claim is not reopened.  38 C.F.R. § 3.156(a) (2011).

3.  The January 2004 rating decision that confirmed and continued the denial of entitlement to service connection for tinea pedis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  New and material evidence to reopen the Veteran's claim for service connection for tinea pedis claimed as jungle rot has not been received and the claim is not reopened.  38 C.F.R. § 3.156(a) (2011).

5.  The October 2002 rating decision that denied entitlement to service connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for bronchitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  A bronchitis disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  Retinopathy was not incurred in or aggravated by service, and is not proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issues of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bronchitis, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for bronchitis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Regarding the issues of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for asthma and tinea pedis, the RO provided notice to the Veteran in a September 2005 letter, prior to the date of the issuance of the appealed September 2006 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the September 2005 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claims for service connection for asthma and tinea pedis.  The letter set forth the reasons for the prior denial of these claims and the type of evidence that the Veteran would need to submit in order to successfully reopen his claims for service connection for asthma and tinea pedis.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Regarding the Veteran's claims for service connection for bronchitis and retinopathy as secondary to service-connected diabetes mellitus, the RO provided notice to the Veteran in September 2005 and February 2006 letters, prior to the date of the issuance of the appealed September 2006 rating decision.  The September 2005 and February 2006 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for service connection for tinnitus.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim, particularly given that it is made in conjunction with claims of service connection that share the same requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's June 2002, June 2006, December 2008, May 2010 and December 2011 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran and his wife's hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed bronchitis disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed bronchitis disability related to his service.  Thus remand for a VA examination is not necessary. 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in September 2005.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 2002 denial of service connection for bronchitis and the January 2004 denial of service connection for asthma and tinea pedis.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A. Asthma

The RO denied the Veteran's claim of entitlement to service connection for asthma in January 2004.  While the Veteran submitted a notice of disagreement (NOD) in January 2004 and the RO issued a statement of the case (SOC) in September 2004, the Veteran did not file a substantive appeal regarding this issue.

As the Veteran did not appeal the January 2004 rating decision within a year, it became final.  38 U.S.C.A. § 7105.

In the January 2004 rating decision, the Veteran's claim for service connection for asthma was denied on the basis that the evidence did not show that the Veteran's asthma disability was related to his military service.

The Veteran filed a claim to reopen his claim for service connection for asthma in September 2005.

Evidence received after the January 2004 decision includes VA treatment records, private treatment records and medical records from the Social Security Administration (SSA) which demonstrate a diagnosis of asthma.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current diagnosis of asthma.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any asthma disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current asthma disability is in any way related to his service.  

Although the Veteran indicated that he believed that his current asthma disability is related to his service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for an asthma disability is not warranted. 

B.  Tinea Pedis

The RO denied the Veteran's claim for service connection for tinea pedis claimed as jungle rot in an October 2002 rating decision on the basis that the Veteran's current tinea pedis was not incurred or aggravated by service and was not a presumed disability that was associated with the Veteran's conceded herbicide exposure as a result of his "in-country" service in the Republic of Vietnam.

In a January 2004 rating decision, the RO confirmed and continued the denial of service connection for tinea pedis claimed as jungle rot.  This finding was on the basis that there was no medical evidence to relate the Veteran's tinea pedis disability to service to include as a presumed disability due to conceded herbicide exposure.


While the Veteran submitted an NOD in January 2004 and the RO issued an SOC in September 2004, the Veteran did not file a substantive appeal regarding this issue.

As the Veteran did not appeal the January 2004 rating decision within a year, it became final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen his claim for service connection for tinea pedis claimed as jungle rot in September 2005.

Evidence received after the January 2004 decision includes VA treatment records, private treatment records and medical records from the SSA which demonstrate a diagnosis of tinea pedis claimed as jungle rot.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current diagnosis of tinea pedis.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any tinea pedis disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current tinea pedis claimed as jungle rot disability is in any way related to his service.  

Although the Veteran indicated that he believed that his current tinea pedis disability is related to his service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for tinea pedis claimed as jungle rot disability is not warranted. 






C.  Bronchitis

The RO denied the Veteran's claim of entitlement to service connection for bronchitis in an October 2002 rating decision on the basis that there was no evidence of a current diagnosis of bronchitis. 

The Veteran did not appeal the October 2002 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim for service connection for bronchitis in September 2005.  

Evidence received since the October 2002 rating decision includes VA and private treatment records which provide a diagnosis of bronchitis.  Specifically, a May 2005 VA treatment note diagnosed the Veteran with bronchitis which was not adequately treated and which may have an allergic component and a September 2006 private treatment report indicated that the Veteran had a past medical history of chronic bronchitis.

The prior denial of service connection for bronchitis was based on a lack of evidence of a diagnosis of a bronchitis disability following service.  The VA and private treatment notes diagnosing bronchitis demonstrate a current bronchitis disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bronchitis have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A.  Bronchitis

The Veteran's service treatment records are negative for complaints or treatments related to a bronchitis disability.  The Veteran's February 1972 separation examination was negative for complaints or a clinical diagnosis related to bronchitis.

A June 2002 VA general examination noted that the Veteran had chronic sinusitis as the Veteran stated that he was allergic to ragweed.  He denied any chronic recurrent sinus infections.  He also reported that he had pneumonia recently but the examiner noted that there was no documentation of this.

A May 2005 VA treatment note indicated that the Veteran had presented with bronchitis symptoms.  The diagnosis was bronchitis which was not adequately treated and which may have an allergic component.

A September 2006 private treatment report noted that the Veteran was recently hospitalized with a cerebrovascular accident with residual weakness on his left side. The treatment report indicated that the Veteran had a past medical history of chronic bronchitis.

At the November 2011 hearing, the Veteran's wife testified that she had witnessed the Veteran's breathing difficulties over the years.  The Veteran also testified that he experienced difficulty breathing which dated back to his time in the service.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bronchitis is not warranted.

The Board notes that multiple VA and private treatment records demonstrate a diagnosis of bronchitis.  

As there is a current diagnosis of bronchitis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, the Board notes that there are no clinical findings or diagnoses of bronchitis or a respiratory disease during service or for several years thereafter.  The first post-service evidence of a bronchitis disability is a May 2005 VA treatment report reflecting a diagnosis of bronchitis.  

There is also no medical opinion of record showing a relationship between the current bronchitis disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any respiratory disorders.  He was not diagnosed with a respiratory disorder until almost 32 after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the competent evidence of record, while showing a currently diagnosed bronchitis disability, does not demonstrate that the disability is related to the Veteran's service; in fact, it demonstrates otherwise.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bronchitis disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B. Tinnitus

Factual Background and Analysis

The service treatment records contain no treatment for or complaints of tinnitus.  The Veteran's February 1972 separation examination shows that the Veteran indicated that he had not experienced any problems with his ears or his hearing and that his ears were clinically evaluated as normal.

The Veteran underwent a VA examination in June 2006.  His chief complaint was bilateral hearing loss.  He reported being exposed to land mines, airplanes, artillery and bombs during his military service.  He also reported that on one occasion while he was asleep, a fellow soldier fired a machine gun over his bunker to wake him up.  The Veteran claimed that he experienced ringing in his ears after this incident but he did not report this.  He noted that he began noticing the ringing in his ears around the time of his discharge and described it as a unilateral periodic high pitched ringing sound in his left ear.  He noted that he noticed it mostly when he was exerting himself.  The examiner noted that the Veteran did not have hearing loss.  Since the Veteran's hearing was relatively the same in both of his ears and since he noticed his tinnitus mostly when he was exerting himself this did not seem to be typical tinnitus, as was seen in sensorineural hearing loss.  Due to this observation, the examiner concluded that the Veteran's tinnitus was less likely than not related to his military noise exposure.

With regard to the three elements of service connection, the Veteran has a present diagnosis of tinnitus.
 
The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  Such exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the result of service.  The Veteran's claim for service connection for tinnitus must be denied because there is no competent evidence of a medical nexus between the disability and the Veteran's period of service.  

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was in the June 2006 VA audio examination report which indicated that the Veteran had tinnitus.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

The Veteran indicated during his November 2011 hearing that his tinnitus began in service and continued to worsen.  However, his separation examination showed that his audiological evaluation revealed normal hearing and no complaints of tinnitus.  Finally, the evidence shows the Veteran did not report ringing in his ears until June 2006, over 34 years since separation from active duty.  

Based on this, the Board finds that the Veteran's testimony and statements asserting that his tinnitus symptomatology have existed since discharge from service are not consistent with the remainder of the evidence of record.  While the Veteran is not competent to provide an opinion with regard to the etiology of his tinnitus, he is certainly competent to report his symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, these recent statements are directly contradicted by the contemporaneous service and medical evidence of record.  These contemporaneous documents are afforded significant probative weight, since they were created at the time of service or at the time of medical treatment, as compared to statements given many years later.  As a result, this evidence is more probative.  Therefore, continuity of symptomatology since service for tinnitus is not established and service connection cannot be granted on this basis.

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the June 2006 VA examination report, the VA examiner determined that the Veteran's tinnitus was not related to the Veteran's time in service as the Veteran's tinnitus was not typical as his hearing was relatively the same in both of his ears and he noticed his unilateral tinnitus mostly when he was exerting himself.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.

C. Retinopathy Secondary to Service-connected Diabetes Mellitus

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Factual Background and Analysis

The Veteran contends that he has a current retinopathy disability that is secondary to his service-connected diabetes mellitus disability.  At his November 2011 hearing, the Veteran testified that he had been having difficulty with his eyes for years.  His wife also testified that the Veteran had significant trouble with his eyes.

Service treatment records are negative for treatment or diagnoses of retinopathy or related symptoms.

A January 2005 VA treatment note reported that the Veteran had dry eyes.

The Veteran underwent a VA eye examination in June 2006.  The examiner noted that the Veteran was diagnosed with diabetes a year ago.  He had required no laser treatment or eye surgery or had any history of any other eye problems.  The diagnosis was diabetic mellitus without retinopathy and refractive error and presbyopia.

The Veteran underwent a VA examination for diabetes mellitus in December 2008.  The examiner noted that the onset of diabetes was in 2006.  The examiner determined that there were no visual symptoms related to his diabetes.

The Veteran underwent a VA examination for diabetes mellitus in May 2011.  The examiner noted that the onset of diabetes was in 2006.  On examination, there was no evidence of diabetic retinopathy.

The Veteran underwent a VA examination in December 2011.  The examiner noted that there was no eye condition.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for retinopathy as secondary to a service-connected diabetes mellitus is not warranted.

While the Veteran has claimed that he has current retinopathy that is related to his service-connected diabetic mellitus, the record is completely negative for complaints or diagnoses of retinopathy.

Specifically, VA examinations in June 2006, December 2008, May 2011 and December 2011 have all found that the Veteran does not have retinopathy or any current eye or visual symptoms.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for retinopathy as secondary to a service-connected diabetes mellitus is denied because the medical evidence fails to establish the Veteran has a current retinopathy disability for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

In summary, the Veteran asserts that he has retinopathy disability that is secondary to his service-connected diabetes mellitus.  However, considering the record, to include statements and testimony made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for retinopathy as secondary to a service-connected diabetes mellitus, and thus the criteria for service connection have not been met.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed bronchitis, tinnitus and retinopathy disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed bronchitis, tinnitus and retinopathy disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

New and material evidence has not been received to reopen the claim for service connection for an asthma disability; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for tinea pedis claimed as jungle rot; the appeal is denied.

New and material evidence having been received, the claim of entitlement to service connection for bronchitis is reopened, and to that extent the claim is granted. 

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for retinopathy as secondary to service-connected diabetes mellitus is denied.


REMAND

Regarding the Veteran's claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep disorder, the VCAA requires, that VA inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the context of a claim to reopen, that the Secretary look at the bases for the prior denial and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with a VCAA notice letter in August 2005.  However, it did not contain the specific information required by Kent describing what evidence is necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial of service connection for a sleep disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran and his representative should be provided with notice of the evidence that must be presented to substantiate the elements of a claim for service connection for a sleep disorder that were found to be deficient in the RO's January 2004 rating decision which denied the Veteran's claim for service connection.  That decision was premised on findings that there was no evidence that a sleep disorder was incurred in service, aggravated in service or related to the Veteran's conceded herbicide exposure.  Inform the Veteran that, to substantiate the claim, competent medical evidence (usually supplied by a physician or other qualified medical professional) would be needed to show that the Veteran has a current sleep disorder that had its onset in service or is the result of a disease or injury in active service.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


